Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 27, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Based upon the advice of her physician, claimant, a social *818worker, obtained a three-month medical leave of absence. During her leave of absence, claimant failed to keep a doctor’s appointment which had been scheduled by her employer for a second opinion. She also failed to notify her employer of her failure to attend, despite being informed that she was required to do so immediately if she was unable to keep the appointment. Claimant also did not respond to the employer’s ensuing messages and letters, including the notification that her employment had been terminated. Because substantial evidence supports the Unemployment Insurance Appeal Board’s finding that claimant engaged in disqualifying misconduct by failing to abide by a reasonable request of her employer, we affirm (see, Matter of Bristol [New York State Elec. & Gas Corp.— Sweeney], 238 AD2d 644; Matter of Jones [Hudacs], 202 AD2d 889, appeal dismissed 84 NY2d 948; see generally, Matter of Tensley [Sweeney], 232 AD2d 711). Claimant’s explanations for not keeping the doctor’s appointment and failing to contact the employer for over a six-day period created a credibility issue which was for the Board to resolve (see, Matter of Stanford [Hudacs], 210 AD2d 720).
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.